Title: From James Madison to Simon Snyder, 13 April 1809
From: Madison, James
To: Snyder, Simon


SirWashington Apl. 13. 1809
I have received your letter of the 6th. instant, accompanied by certain Acts of the Legislature of Pensylvania; which will be laid before Congress, according to the desire expressed.
Considering our respective relations to the subject of these communications, it would be unnecessary, if not improper to enter into any examination of some of the questions connected with it. It is sufficient, in the actual posture of the case, to remark that the Executive of the U. States, is not only unauthorized to prevent the execution of a Decree sanctioned by the Supreme Court of the U. States, but is expressly enjoined by Statute, to carry into effect any such decree, where opposition may be made to it. It is a propitious circumstance therefore, that whilst no legal discretion lies with the Executive of the U. States to decline steps which might lead to a very painful issue, a provision has been made by the Legislative Act transmitted by you, adequate to a removal of the existing difficulty. And I feel great pleasure in assuring myself, that the authority which it gives will be exercised in a spirit corresponding with the patriotic character of the State over which you preside. Be pleased, Sir, to accept assurances of my respectful consideration.
James Madison
